Citation Nr: 1543650	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-44 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to a disability rating in excess of 0 percent for status post basal cell carcinoma excision of the scalp and left shoulder.

4.  Entitlement to a disability rating in excess of 0 percent for residuals of a fracture of the left 4th metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 2007. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a videoconference Board hearing before the undersigned in July 2015.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for hearing loss and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status post basal cell carcinoma excision of the scalp and left shoulder are manifested by some tenderness, but that the Veteran's scars are superficial, cover significantly less than 144 square inches, cause no functional impairment, are not unstable or painful, and do not result in any characteristic of disfigurement.  

2.  The Veteran's left fourth finger disability is manifested with some pain without functional impairment and no additional functional impairment that would equally serve with amputation and prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for status post basal cell carcinoma excision of the scalp and left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2007).

2.  The criteria for a compensable disability rating for residuals of a fracture of the left 4th metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeals for higher initial ratings arise from a disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding those issues.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in January 2007, September 2009, October 2010, and March 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Initial Rating - Skin Cancer

The Veteran's status post basal cell carcinoma excision of the scalp and left shoulder is rated under Diagnostic Code 7805.  

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008.  However, these changes apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under Diagnostic Code 7801, to receive a compensable disability rating for scars, the scars must be deep or cause limitation of motion and cover an area exceeding 6 square inches.  38 C.F.R. § 4.118 (2007).  If the scars are superficial, a 10 percent rating is warranted if the scars cover an area of at least 144 square inches, are unstable, or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2007).  Scars that cause limitation of function are rated based on the impairment of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Scars of the head must show one characteristic of disfigurement to receive a compensable disability rating.  The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In this case, the most probative evidence indicates that the Veteran's scars are superficial, cover significantly less than 144 square inches, cause no functional impairment, are not unstable or painful, and do not result in any characteristic of disfigurement.  Specifically, the January 2007 pre-discharge VA examination noted a 1.5 inch scar slightly kelated on top of his left shoulder, but otherwise no masses, redness, or tenderness on any aspect of his scalp or shoulder.  He also found no other suspicious looking lesions on the remainder of his skin examination.  In October 2010, a VA examiner noted some mild to moderate tenderness of the scar over the left shoulder.  

A March 2014 VA examination report showed occasional mild pain, but no other symptoms.  The scars are not painful or unstable and are not deep or non-linear scars.  The scars are 1.3 cm by 1.5 cm and 2.5 cm by 0.5 cm.  The examiner found no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  He noted no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scars do not result in scars or disfigurement of the head, face, or neck resulting in limitation of function.  The Veteran does not have any other pertinent physical findings, complications, conditions, signs, or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, face, or neck.  The Veteran's scars do not impact his ability to work.

As the Veteran's scars do not more nearly approximate the criteria for a 10 percent disability rating, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for his status postbasal cell carcinoma excision of the scalp and left shoulder.

Higher Initial Rating - Left Fourth Finger

The Veteran's left fourth finger fracture is rated under Diagnostic Code 5230 for limitation of motion of the ring or little finger.  Under that regulation, any limitation of motion is rated at noncompensable.  The Board notes that ankylosis of the fourth finger is rated at noncompensable under Diagnostic Code 5227.  38 C.F.R. § 4.71a.  

The Board notes that amputation of the ring finger would be  rated at 10 or 20 percent depending on the location of the amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5155.  The VA examiner in March 2014, however, specifically noted that the Veteran had no additional functional impairment that would be equivalent to amputation and prosthesis.  The remainder of the record does not show a disability that would equate with amputation and prosthesis.  Therefore, the Veteran is not entitled to a higher schedular evaluation.  Consideration of an extraschedular rating is discussed in the section below.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's left finger disability is manifested with old fracture deformity of the fourth metacarpal with no acute pathology.  He noted mild pain and moderate tenderness with a slight irregularity of the shaft in the fracture area.  The September 2009 examiner also noted mild shortness and mild malunion.  These manifestations are contemplated in the applicable rating criteria.  

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Although the Veteran experiences intermittent pain in the knees, these symptoms have not caused a functional impairment or risen to the level of a compensable disability rating.

The Veteran's skin cancer is manifested with tenderness, but without functional impairment or other symptoms.  These manifestations are contemplated in the applicable rating criteria as noted above.

The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of finger and skin symptoms is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has acknowledged in his VA examinations that his finger disability and his skin disability do not impact his ability to work.  


ORDER

Entitlement to a compensable disability rating for status post basal cell carcinoma excision of the scalp and left shoulder is denied.

Entitlement to a compensable disability rating for residuals of a fracture of the left 4th metacarpal is denied.





REMAND

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.  

Here, the Veteran was afforded a pre-discharge audiological examination in January 2007.  During the July 2015 hearing, the Veteran reported that he noticed his hearing was decreasing right after separation from service.  Although the Veteran's lay statements regarding the severity of his hearing loss are not enough to show hearing loss for VA purposes within one year after separation from service, the statement does create the need for a post-service VA examination to determine if the Veteran has hearing loss for VA purposes.  

The Board also acknowledges that the record contains an August 2007 private treatment record from Basin Audiology noting that an audiogram reveals mild high-frequency sensorineural hearing loss in the left ear.  The actual audiogram or a breakdown of the puretone thresholds was not provided.  The RO should attempt to obtain and associate with the claims file the numerical findings of the audiogram relied upon by the August 2007 private examiner.  

Regarding the Veteran's left ankle, the VA examiner in January 2007 noted no current ankle disability and therefore found no disability related to the Veteran's multiple ankle complaints during service.  During the July 2015 hearing, the Veteran reported that he has had continuous problems, although it has worsened to the point that he currently wears a brace.  As the Veteran has submitted testimony regarding a current disability, a new VA examination is necessary to determine if there is a current ankle disability that can be associated with his injuries during service.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the actual audiogram or a breakdown of the puretone thresholds relied upon by Basin Audiology in the August 2007 report.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for a VA audiological examination.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report any hearing loss disability in accordance with VA rating criteria and respond to the following:  

For any current hearing loss, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hearing loss began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a VA examination of the left ankle.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report any current left ankle disability and respond to the following:  

For any current left ankle disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's left ankle disability began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  After completion of the above, review the expanded record and determine if the claim may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


